Exhibit 10.3







GIBRALTAR INDUSTRIES, INC.
2015 EQUITY INCENTIVE PLAN
__________________________________
Award of Restricted Units
__________________________________




THIS AWARD is made to ___________ (the “Recipient”) as of this _____ day of
_________, 20__.
Recitals:


Effective as of May 7, 2015, Gibraltar Industries, Inc. (the “Company”) adopted
an equity based incentive plan known as the Gibraltar Industries, Inc. 2015
Equity Incentive Plan (the “Plan”).


Under the terms of the Plan, the Committee is authorized to grant equity based
compensation awards to Executive Officers of the Company.


The Committee has approved the issuance of an Award of _______________ (_______)
Restricted Units to the Recipient.


The Plan provides that the terms and conditions of each Award are to be
specified in a written instrument.


The Award of Restricted Units to the Recipient on the terms and conditions
contained in this instrument has been approved according to the terms of the
Plan.


Grant of Award:


NOW, THEREFORE, the Company hereby grants an Award of Restricted Units to the
Recipient on the following terms and conditions:


1.Award of Restricted Units. Subject to the terms and conditions of this Award
instrument (“Instrument”), the Recipient is hereby granted an Award of
____________ (_______) Restricted Units. Any reference in this Instrument to
Restricted Units shall be deemed to refer only to the Restricted Units granted
pursuant to the Award reflected in this Instrument together with any Dividend
Equivalent Units attributable to such Restricted Units and any additional
Restricted Units credited to the Recipient with respect to the Restricted Units
referred to above pursuant to the anti-dilution provisions of the Plan.


2.Restriction on Transfer. Except as set forth in Section 3 and Section 4 below,
the Restricted Units shall be subject to the Restrictions on transfer set forth
in Section 5.02 of the Plan.


3.Lapse of Restrictions; Expiration of Restricted Period. The Restrictions shall
lapse and the Restricted Period shall expire with respect to the total number of
Restricted Units which have been awarded to the Recipient pursuant to this
Instrument on _________ (the “Vesting Date”) and, prior to such date, except as
otherwise provided by Section 4 and Section 6 below, the Recipient shall not
have any




--------------------------------------------------------------------------------

Exhibit 10.3

right to sell, transfer, assign, make subject to gift or otherwise dispose of,
or mortgage, pledge otherwise encumber any of the Restricted Units, voluntarily
or by operation of law.


4.Lapse of Restrictions Upon Certain Terminations of Employment.
(a)    Notwithstanding any provisions of Section 5.06 of the Plan to the
contrary, if, prior to the Vesting Date, the Recipient’s employment is
terminated as a result of the Recipient’s death or as a result of the
Recipient’s Disability, the Restrictions on the Restricted Units awarded to the
Recipient pursuant to this Award shall lapse on the earlier of: (i) the end of
the six (6) month period which begins on the first day following the date the
Recipient’s employment is terminated; and (ii) the date of the Recipient’s
death.


(b)    In addition to the acceleration of the date on which the restrictions on
the Restricted Units will lapse provided for by Section 4(a) above (and
notwithstanding any provisions of Section 5.06 of the Plan to the contrary), if:
(i) the Recipient retires from his employment with the Company at any time on or
after the latest to occur of: (A) the date the Recipient attains age sixty (60);
(B) the end of the five (5) year period beginning on the date the Recipient is
hired by the Company; and (C) the end of the one (1) year period from the date
of this Award, then (ii) the restrictions on any Restricted Units which have not
lapsed as of the date of the Recipient’s retires from his employment with the
Company shall lapse on the earlier of: (A) the end of the six (6) month period
which begins on the first day following the date of the Recipient’s retirement:
and (B) the date of the Recipient’s death.


5.Forfeiture of Restricted Units Upon Certain Terminations of Employment. If the
Recipient’s employment is terminated prior to the Vesting Date for any reason
other than the Recipient’s death, Disability, or retirement under conditions
described in Section 4(b) above, any Restricted Units credited to the
bookkeeping account established for the Recipient in connection with this Award
shall be forfeited as of the date the Recipient’s employment is so terminated.


6.Lapse of Restrictions Upon a Change in Control. As provided for by Article 9
of the Plan, upon the occurrence of a Change in Control prior to the Vesting
Date, the Restrictions applicable to any of the Restricted Units granted to the
Recipient pursuant to this Instrument shall lapse on the day immediately
preceding the date on which the Change in Control occurs.


7.Form of Payment. Except as otherwise provided by Article 9 of the Plan, upon
the lapse of the Restrictions on Restricted Units contained in this Award, the
Company shall issue to the Recipient a stock certificate representing the number
of Shares of Common Stock represented by the Restricted Units (and related
Dividend Equivalent Units) with respect to which the Restrictions have lapsed,
together with cash equal to the Fair Market Value, determined as of the date the
Restrictions have lapsed, of any fractional Restricted Units as to which the
Restrictions have lapsed.


8.Applicability of the Plan. Except as otherwise provided by this Instrument,
the terms of the Plan shall apply to the Award described in this Instrument and
the rights of the Recipient with respect to such Award. This Instrument,
together with the Plan, contains all the terms and conditions of the Award
described herein and the rights of the Recipient with respect to such Award.


9.Notices. Any notices or other communications given in connection with this
Agreement shall be mailed, and shall be sent by registered or certified mail,
return receipt requested, to the indicated address as follows:


If to the Company:


Gibraltar Industries, Inc.




--------------------------------------------------------------------------------

Exhibit 10.3

3556 Lake Shore Road
P.O. Box 2028
Buffalo, New York 14219
Attn: Corporate Secretary


If to the Recipient:


___________________
___________________
___________________


or to such changed address as to which either party has given notice to the
other party in accordance with this Section 9. All notices shall be deemed given
when so mailed, except that a notice of a change of address shall be deemed
given when received.


10.Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meaning provided to such terms by the Plan.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first set forth above.


GIBRALTAR INDUSTRIES, INC.




By: __________________________________




